Citation Nr: 1107072	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  10-35 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to October 
1954.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Sioux Falls, South 
Dakota (RO).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The preponderance of the competent evidence of record shows that 
the Veteran's currently diagnosed bilateral hearing loss is 
related to military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issue involving the Veteran's claim for service 
connection for bilateral hearing loss as the Board is taking 
action favorable to the Veteran by granting service connection 
for this disorder.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

With the exception of the Veteran's separation medical 
examination report, the Veteran's service treatment records are 
unavailable and are presumed to have been destroyed in a fire at 
the National Personnel Records Center (NPRC).  The Board 
therefore has a heightened obligation to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the Veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  For certain 
chronic disorders, including sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are unavailable with the 
exception of an October 1954 separation report of medical 
examination.  That report stated that the Veteran had 15 out of 
15 hearing on both whispered and spoken voice testing, 
bilaterally.  Pure tone audiometry testing was not conducted.

After separation from military service, a January 2010 private 
audiological examination was conducted.  Puretone thresholds were 
graphed, but not enumerated.  Speech discrimination testing was 
88 percent in the right ear and 84 percent in the left ear.  It 
was not shown that the speech discrimination testing was 
accomplished using the Maryland CNC Test.

An April 2010 VA audiological examination was conducted and 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
50
60
LEFT
10
15
20
55
60

Using the Maryland CNC word list, speech recognition was 96 
percent in the right ear and 98 percent in the left ear.  
Accordingly, a bilateral hearing loss disability is currently 
shown for VA purposes.  38 C.F.R. § 3.385.  The Veteran reported 
his military noise exposure as "fire works" and post-service 
noise exposure as using a farm tractor, a chain saw, and auto 
shop tools.  The examiner stated that the Veteran's records had 
been reviewed and

he passed a 15/15 whispered speech test 
(the standard of care at the time) upon 
entrance and discharge in 1952-54. . . .

[r]esults during his 2 years of active 
military service suggest normal hearing at 
the time of entrance and discharge.  He has 
worked for 50+ years with noisy 
ranching/farming equipment without hearing 
protection.  His present hearing loss is 
most likely related to his civilian work 
and to hearing loss secondary to 
presbycusis, hearing loss related to the 
natur[al] aging process.  Hearing loss is 
not caused by, the result of[,] or 
aggravated by his active military 
service/noise exposure.

In a June 2010 notice of disagreement, the Veteran stated that he 
had experienced hearing loss since experiencing acoustic trauma 
during combat.

A July 2010 VA audiological report was written by the same 
examiner who conducted the April 2010 VA audiological 
examination.  The examiner stated that the Veteran's service 
treatment records

suggested normal hearing at the time of 
discharge.  There is no evidence to support 
hearing loss onset at that time.  Veteran 
has had abundant noise exposure without ear 
protection in the 56 years since discharge.  
It is far more likely his present hearing 
loss is related to that noise exposure and 
that the natural age-related (presbycusis) 
hearing loss is the cause for his current 
hearing loss.  It is less than likely his 
present hearing loss is caused by, the 
result of[,] or aggravated by his active 
military service.  Studies support that 
noise related hearing loss occurs at the 
time of exposure and does not onset weeks, 
months or years after the exposure event.  
Therefore, his present hearing loss is less 
than likely related to any acoustic trauma, 
injury, disease or event during his 
military service.

The preponderance of the competent evidence of record shows that 
the Veteran's currently diagnosed bilateral hearing loss is 
related to military service.  The medical evidence of record 
shows that the Veteran has a current diagnoses of bilateral 
hearing loss.  While there is no medical evidence of hearing loss 
during the Veteran's period of military service, nearly all of 
the Veteran's service treatment records are unavailable and 
presumed destroyed in a fire at the NPRC.  The only audiological 
testing of any kind which is of record prior to January 2010 is 
the Veteran's separation medical examination which includes only 
unreliable whispered and spoken voice testing. 

The Veteran's service personnel records show that he served as a 
combat infantryman for approximately a year and a half in Korea.  
The Board takes judicial notice that the Veteran's assigned unit, 
the 15th Infantry Regiment, saw extensive combat during the 
Veteran's entire period of service.  The Veteran himself has 
stated that he was a machine gunner.  Accordingly, the evidence 
of record demonstrates that the Veteran had extensive combat 
noise exposure during military service.  The Veteran has stated 
that he experienced hearing loss since his exposure to noise 
during combat.  The Board finds that the Veteran's statements are 
competent to show that he experienced hearing loss during 
military service and after separation from military service.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay 
testimony is competent to establish observable symptomatology but 
not competent to establish medical etiology or render medical 
opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) 
(holding that, "[a]s a layperson, an appellant is competent to 
provide information regarding visible, or otherwise observable, 
symptoms of disability"); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir.2007) (holding that "[w]hether lay 
evidence is competent and sufficient in a particular case is a 
fact issue to be addressed by the Board rather than a legal issue 
to be addressed by the [Court of Appeals for Veterans Claims]").

In addition, the Board finds that the Veteran's statements about 
his history of hearing loss are credible.  While there is no 
medical evidence that substantiates the Veteran's reports of 
hearing loss prior to 2010, there is also no evidence that 
contradicts his claims.  Without contradictory evidence, the 
Board will not presume the Veteran's statements to be incredible.  
Accordingly, the Veteran's statements are both competent and 
credible evidence that his symptoms began during military service 
and that he had a continuity of symptomatology to the present 
day.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (holding 
that, under certain circumstances, lay evidence can be competent 
and sufficient to establish the etiology or diagnosis of a 
condition.)

Finally, the medical evidence of record regarding the etiology of 
the Veteran's bilateral hearing loss is either incompetent or of 
low probative value.  The only medical evidence of record which 
discusses the etiology of the Veteran's bilateral hearing loss 
are the April 2010 and July 2010 VA audiological examination 
reports, both written by the same examiner.  The April 2010 
report stated that the Veteran "passed a 15/15 whispered speech 
test . . . upon entrance and discharge in 1952-54."  This 
statement specifically cites to the Veteran's service entrance 
medical examination, yet no such examination is of record and it 
is presumed to have been destroyed in a fire at the NPRC in 1973.  
Accordingly, the Board finds that the April 2010 VA medical 
examination report does not provide a competent etiological 
opinion, as the examiner clearly based the opinion on false 
information.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion that is 
based on facts that have been found to be inaccurate).  While the 
July 2010 VA audiological examination report does not make this 
same error, the examiner did not mention the Veteran's extensive 
history of combat noise exposure or his own reports that he had 
experienced hearing loss since being exposed to acoustic trauma 
during combat.  Accordingly, the July 2010 VA audiological 
examination report warrants low probative weight, as it provided 
an etiological opinion without considering competent and credible 
evidence of in-service and post-service hearing loss.

Accordingly, the Board finds that the Veteran's currently 
diagnosed bilateral hearing loss is related to active military 
service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, 
service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


